893 F.2d 1139
NORTH VALLEY BAPTIST CHURCH, Plaintiff-Appellant,v.Linda McMAHON, in her capacity as Director of the CaliforniaState Department of Social Services, Defendant-Appellee.
No. 88-15516.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Dec. 14, 1989.Decided Jan. 18, 1990.

Charles E. Craze, Gibbs & Craze, Burlingame, Cal., for plaintiff-appellant.
Darryl F. Mansfield, Deputy Atty. Gen., Sacramento, Cal., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of California;  Raul A. Ramirez, District Judge, Presiding.
Before WRIGHT, HUG, and LEAVY, Circuit Judges.
HUG, Circuit Judge:


1
This case challenges the constitutionality of the application of the licensure provisions of the California Child Day Care Facilities Act (Cal.Health & Safety Code Secs. 1596.70 et. seq.) to the North Valley Baptist Church Preschool.  The district court held application of the Act constitutional.  The district court opinion is published at 696 F.Supp. 518 (E.D.Cal.1988).  North Valley appealed.


2
On appeal, North Valley emphasized that it would voluntarily follow the individual requirements under the Act and that it was the "licensing requirement" itself which offended the church's religious beliefs.  We note that Judge Ramirez already thoroughly analyzed the church's specific challenge to the "licensing requirement."    North Valley, 696 F.Supp. at 524-30.


3
We will not repeat the district court's well-written analysis.  We agree with the district court and affirm its decision that given "the compelling nature of [the state's] interest in the health and safety of young children, the state is fully justified in its demand for strict accountability from [all] its day-care providers," including the North Valley Baptist Church.  Id. at 530.


4
AFFIRMED.